Citation Nr: 0807934	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  07-08 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to waiver of recovery of overpayment of Chapter 
30 education benefits in the calculated amount of $18,839.75. 
 

ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel


INTRODUCTION
 
The appellant served on active duty from August 1989 to the 
present. 
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 decision by the Atlanta, 
Georgia, Regional Office (RO) Committee on Waivers and 
Compromises (Committee). 


FINDINGS OF FACT

1.  In April 2003, the appellant applied for Request for 
Change of Program and indicated that he was still on active 
duty. 
 
2.  From May 5, 2003 to April 29, 2005, the appellant 
received Chapter 30 education benefits at the rate of payment 
for a veteran rather than the reduced active duty rate of 
payment. 
 
3.  The appellant was not at fault in the creation of the 
overpayment at issue. 
 
4.  It would cause the appellant undue hardship to require 
repayment of the overpayment at issue. 
 

CONCLUSION OF LAW
 
Recovery of an overpayment of Chapter 30 education benefits 
in the calculated amount of $18,839.75 would be against 
equity and good conscience.  38 U.S.C.A. §§ 5107, 5302 (West 
2002); 38 C.F.R. §§ 3.102, 1.963, 1.965 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
In April 2003, the appellant submitted VA Form 22-1995, 
Request for Change of Program.  On the application, the 
veteran indicated that he was still on active duty.  
According to a review of the appellant's education folder, 
the overpayment in this case was created when his Chapter 30 
award was erroneously processed at the rate of payment for a 
veteran rather than the reduced active duty rate of payment. 
 
In a January 2006 statement, the appellant requested a waiver 
of recovery of the indebtedness charged.  The appellant also 
submitted a Financial Status Report (FSR), which shows total 
monthly net income of $6,271.42 in wages.  The report also 
shows total monthly expenses of $5,846.48, including: $998 
for mortgage; $850 for food; $150 for utilities and heat; and 
$2,439.49 for other living expenses.

He reported total assets of $109,025.11, including: $347.11 
in the bank; $23.00 cash on hand; a 1997 Ford Escort worth 
$1,855; a 2003 Honda CR-V worth $10,800; and $96,000 in real 
estate.  He reported debts of $113,142.20, including student 
loans, car loans, mortgage, and credit card debt.  In 
addition, the appellant indicated that he was supporting his 
wife and two children. 
 
By decision dated in March 2006, the Committee denied the 
appellant's claim for waiver of recovery of an overpayment of 
Chapter 30 education benefits in the amount of $18,839.75 on 
the basis that recovery of the debt would not be against 
equity and good conscience.  According to the Committee, the 
appellant was at fault because he failed to inform VA of the 
inaccuracy of the education award in awarding payments at the 
veterans' rate while on active duty.

In his May 2006 Notice of Disagreement and February 2007 
Substantive Appeal, the veteran stated that he did not 
contribute to the creation of the debt.  Specifically, he 
wrote that, on his April 2003 VA Form 22-1995, Request for 
Change of Program, he checked that he was still on active 
duty.  He wrote that, after he began to receive payments, he 
contacted the University of West Florida (UWF) VA office and 
stated that he believed he was being paid too much.  He was 
then directed to the Atlanta RO who assured him that he was 
being paid the correct amount.  In February and May 2004, the 
veteran again contacted the UWF VA office and Atlanta RO and 
expressed concern that he was being paid too much, and he was 
informed that his account was correct.  In July 2004, he 
requested documentation from his Commander to verify his 
current military status and sent this documentation to the 
Atlanta RO.  The Board also notes that the veteran has never 
changed his status from active duty to veteran.
 
The Board notes that, pursuant to 38 U.S.C.A. § 5302(c), a 
finding of fraud, misrepresentation, or bad faith precludes a 
grant of a waiver of recovery of the overpayment.  The Board 
concludes that the facts in this case do not show the 
presence of any of the preceding factors.  As a result, the 
Board's decision on appeal will be limited to the 
determination of whether waiver of recovery of Chapter 30 
education benefits is warranted on the basis of equity and 
good conscience. 
 
The RO has denied the appellant's claim for waiver on the 
basis that recovery of the overpayment would not be against 
equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 
1.963(a).  The standard of "Equity and Good Conscience" 
will be applied when the facts and circumstances in a 
particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  The 
decision reached should not be unduly favorable or adverse to 
either side.  The phrase equity and good conscience means 
arriving at a fair decision between the obligor and the 
government.  In making this determination, consideration will 
be given to the following elements, which are not intended to 
be all-inclusive:
 
1.  Fault of the debtor.  Whether the actions 
of the debtor contributed to the creation of 
the debt. 
2.  Balancing of faults.  Weighing of the 
fault of the debtor against that of VA. 
3.  Undue hardship.  Whether collection would 
deprive the debtor or family of basic 
necessities. 
4.  Defeat the purpose.  Whether withholding 
of benefits or recovery would nullify the 
objective for which benefits were intended. 
5.  Unjust enrichment.  Whether failure to 
make restitution would result in unfair gain 
to the debtor. 
6.  Changing position to one's detriment.  
Whether reliance on VA benefits resulted in 
relinquishment of a valuable right or the 
incurrence of a legal obligation.  38 C.F.R. 
§ 1.965(a).  

In the case at hand, the appellant has received Chapter 30 
education benefits since 1996 and has never changed his duty 
status.  Furthermore, on the April 2003 VA Form 22-1995, the 
veteran indicated that he was still on active duty.  Despite 
this, the RO awarded the appellant Chapter 30 benefits at the 
veteran's rate, rather than the reduced active duty rate.  
Review of the evidence of record does not show that the 
appellant ever held himself out to be a veteran.  Resolving 
all reasonable doubt in favor of the appellant, the Board 
finds that the appellant does not bear fault in the creation 
of the $18,839.75 overpayment.
	 
In addition, the Board must consider whether recovery of the 
debt would result in undue financial hardship to the 
appellant.  Applicable regulation provides that consideration 
should be given to whether collection of the indebtedness 
would deprive the debtor of life's basic necessities.  See 38 
C.F.R. § 1.965(a).  In this case, a February 2006 FSR notes 
that the appellant reported monthly income of $6271.42 and 
monthly expenses of $5846.48.  He reported savings of 360.11 
and debt, including mortgage debt, credit card debt, student 
loans, and car loans, with an outstanding balance of 
$113,142.20.  While the Board notes that the Government is 
entitled to the same consideration as other creditors or 
potential creditors, the Board also recognizes that the 
appellant supports his wife and two children.  Therefore, the 
Board is of the opinion that collection of the debt may cause 
undue financial hardship to the appellant. 
 
As to the other aspects of equity and good conscience, it can 
be argued that there would be unjust enrichment in this case 
if the appellant did not repay the debt, inasmuch as he 
received benefits to which he was not entitled.  The 
appellant has not claimed to have relinquished a valuable 
right or incurred a legal obligation in reliance on his VA 
benefits.  However, it can also be argued that recovery of 
the debt (even in reasonable monthly installments) would 
defeat the purpose for which the benefits were intended, in 
the sense that the benefits were intended to help the 
appellant with his educational goals. 
 
In the Board's judgment, the circumstances in this case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's right to collect the debt 
charged to the appellant.  Accordingly, the Board concludes 
that recovery of the overpayment would be against equity and 
good conscience.  38 U.S.C.A. § 5302(a); 38 C.F.R. §§ 
1.963(a), 1.965(a).

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).   In this case, VCAA 
notice is not required because the issue presented involves a 
claim for waiver of recovery of overpayment of VA benefits.  
See Barger v. Principi, 16 Vet. App. 132, 138 (2002) (The 
notice and duty to assist provisions of the VCAA do not apply 
to chapter 53 waiver of recovery matters, as chapter 53 
already contains its own notice provisions.  The VCAA 
provisions are relevant to a different chapter of title 38, 
i.e., Chapter 51, and do not apply to waiver matters.).
 

ORDER

Waiver of recovery of overpayment of Chapter 30 education 
benefits in the calculated amount of $18,839.75 is granted. 


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


